TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00649-CV



                                   Shane Supulver, Appellant

                                                 v.

                            Jennifer L. Farmer-Supulver, Appellee



 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
   NO. D-1-FM-06-003029, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On December 4, 2006, the clerk of this Court sent appellant notice that his brief was

overdue and that his appeal would be dismissed for want of prosecution if he did not respond to this

Court by December 14, 2006. Appellant has advised the Court that he no longer wishes to pursue

his appeal. Accordingly, we dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b).




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: May 8, 2007